DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed July 21, 2022 has been entered. Claims 1-6, 8 and 10-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 22, 2022. 
	
Claim Objections


Claim 1 is objected to because of the following informalities:
In claim 1, line 21, “insulting” should read “insulating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 3, it is unclear if “a conductive layer” is referring to the “at least one conductive layer” as in claim 1, lines 6-7, “a conductive zone” as described in  [0075] of Applicant’s specification, or a different conductive layer. Based on Applicant’s remarks found on page 9 of 12 of Arguments/Remarks Made in an Amendment filed July 21, 2022, Examiner suggests changing “a conductive layer” in claim 3, line 2 to read “a second conductive layer” in order to rectify the issue. For the purpose of examination, the examiner is taking “a conductive layer” in claim 3 to read “a second conductive layer”.
Appropriate correction and clarification is required. No new matter should be added.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20150364538 and hereinafter Wang ‘538).
In regards to claim 1, Wang '538 discloses a capacitor, comprising: a first electrode (upward portion of leftward 126 as seen in FIG. 3G; [0044]) and a second electrode (upward portion of rightward 126 as seen in FIG. 3G; [0044]) respectively configured to connect an external circuit (described in [0053]);
	at least one support (104 - FIG. 3A; [0032]), the at least one support being a pillar-shaped structure or a wall-shaped structure (described in [0032], noting supports 104 may be rods, i.e. pillar-shaped, or ridges, i.e. wall-shaped);
	a laminated structure (112, 118, 120 & 122 - FIGs. 3C - 3F; [0043]) comprising at least one dielectric layer (112 & 120 - FIGs. 3C & 3E; [0043]) and at least one conductive layer (122 - FIG. 3F; [0043]); the at least one dielectric layer and the at least one conductive layer covering the at least one support (seen in FIG. 3F), and the at least one dielectric layer and the at least one conductive layer forming a structure that the at least one dielectric layer and the at least one conductive layer are adjacent to each other (seen in FIG. 3F);
	an interconnection structure (lower portions of leftward and rightward 126 as seen in FIG. 3G) configured to electrically connect the first electrode to the at least one support (seen in FIG. 3G; see also FIG. 3B and [0039], noting that layer 110 can comprise an electroconductive material) or a first conductive layer of the at least one conductive layer (seen in FIG. 3G), and to electrically connect the second electrode to a second conductive layer (118 - FIG. 3D; [0043]) of the at least one conductive layer (seen in FIG. 3G), wherein the second conductive layer is adjacent to the at least one support (seen in FIG. 3G) or the first conductive layer which is electrically connected to the first electrode (seen in FIG. 3G), and the second conductive layer and the support or the first conductive layer are separated by a dielectric layer of the at least one dielectric layer (seen in FIG. 3G for both the second conductive layer and the support being separated by a dielectric layer of the at least one dielectric layer and the second conductive layer and the first conductive layer being separated by a dielectric layer of the at least one dielectric layer); and a base layer (100 - FIG. 3G; [0032]), the base layer and the at least one support forming at least one groove structure (groove structure defined by top exposed surface of 100 and exposed surfaces of 104 as seen in FIG. 3A) (seen in FIG. 3A), the base layer serving as a bottom of the at least one groove structure (seen in FIG. 3A), the at least one support serving as a side wall of the at least one groove structure (seen in FIG. 3A), and the laminated structure covering the at least one groove structure (seen in FIG. 3G), the base layer is an insulting material (described in [0033], noting that base layer 100 may comprise glass, ceramic, PTFE, a polyimide, or epoxy, which are insulating materials).

In regards to claim 2, Wang '538 further discloses wherein the at least one support is a plurality of conductive supports (seen in FIG. 3A) electrically connected to each other (see FIG. 3B and [0039], noting that layer 110 can comprise an electroconductive material).

In regards to claim 3, Wang '538 further discloses wherein bottoms of the plurality of supports are electrically connected through a second conductive layer (110 - FIG. 3B; [0039]), or the plurality of supports form a grid structure (seen in FIG. 2C).

In regards to claim 4, Wang '538 further discloses wherein the plurality of supports are distributed in an array (seen in FIG. 2C).

Claim(s) 1, 5-6, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al (US 20090244808 and hereinafter Ohtsuka ‘808).
In regards to claim 1, Ohtsuka '808 discloses a capacitor, comprising: a first electrode (leftward 15 as seen in FIG. 14; [0031] & [0058]) and a second electrode (rightward 15 as seen in FIG. 14; [0031] & [0058]) respectively configured to connect an external circuit (electrodes 15 are configured to connect to an external circuit);
at least one support (portions of layer 25 including portions 3 as seen in FIG. 14 and described in [0058]), the at least one support being a pillar-shaped structure or a wall-shaped structure (seen in FIG. 14);
a laminated structure (11, 12 & 20 - FIG. 14; [0058]) comprising at least one dielectric layer (20 - FIG. 14; [0058]) and at least one conductive layer (12 - FIG. 14; [0058]); the at least one dielectric layer and the at least one conductive layer covering the at least one support (seen in FIG. 14), and the at least one dielectric layer and the at least one conductive layer forming a structure that the at least one dielectric layer and the at least one conductive layer are adjacent to each other (seen in FIG. 14); 
an interconnection structure (portions of leftward and rightward electrodes 15 between portions of layer 21 as seen in FIG. 14) configured to electrically connect the first electrode to the at least one support or a first conductive layer (12 - FIG. 14; [0058]) of the at least one conductive layer (seen in FIG. 14), and to electrically connect the second electrode to a second conductive layer (11 - FIG. 14; [0058]) of the at least one conductive layer (seen in FIG. 14), wherein the second conductive layer is adjacent to the at least one support or the first conductive layer which is electrically connected to the first electrode (seen in FIG. 14), and the second conductive layer and the support or the first conductive layer are separated by a dielectric layer (20 - FIG. 14; [0058]) of the at least one dielectric layer (seen in FIG. 14); and
a base layer (22 - FIG. 14; [0058]), the base layer and the at least one support forming at least one groove structure (groove structure defined by surfaces of 25 including surfaces of 3 and top surfaces of layer 22 as seen in FIG. 14), the base layer serving as a bottom of the at least one groove structure (seen in FIG. 14), the at least one support serving as a side wall of the at least one groove structure (seen in FIG. 14), and the laminated structure covering the at least one groove structure (seen in FIG. 14),
the base layer is an insulating material (described in [0060]).

In regards to claim 5, Ohtsuka '808 further discloses wherein at least one first step (step at leftward side of leftward trench as seen in FIG. 14) and at least one second step (step at rightward side of rightward trench as seen in FIG. 14) are respectively formed at two ends of the laminated structure (seen in FIG. 14).

In regards to claim 6, Ohtsuka '808 further discloses wherein the two ends of the laminated structure are provided above the at least one support (seen in FIG. 14) or respectively provided on two sides of the at least one support (seen in FIG. 14).

In regards to claim 8, Ohtsuka '808 further discloses wherein the base layer is provided with at least one opening (openings between segments of layer 22 as seen in FIG. 14), the at least one support is provided in the at least one opening (seen in FIG. 14), and a lower surface of the base layer and a lower surface of the at least one support are located in a same plane (seen in FIG. 14).

In regards to claim 10, Ohtsuka '808 further discloses wherein the capacitor further comprises: an insulating layer (21 - FIG. 14; [0031]) provided above the laminated structure and under the first electrode and the second electrode (seen in FIG. 14), the interconnection structure being provided in the insulating layer (seen in FIG. 14), the interconnection structure comprises at least one first via (portion of leftward electrode 15 between portions of layer 21 as seen in FIG. 14) and at least one second via (portion of rightward electrode 15 between portions of layer 21 as seen in FIG. 14) formed in the insulating layer (seen in FIG. 14), the first electrode is electrically connected to the at least one support or the first conductive layer through the at least one first via (seen in FIG. 14 and described in [0031]), and the second electrode is electrically connected to the second conductive layer through the at least one second via (seen in FIG. 14 and described in [0031]).

In regards to claim 11, Ohtsuka '808 further discloses wherein the capacitor further comprises: a substrate (10 - FIG. 14; [0058]) provided under the laminated structure (seen in FIG. 14), the substrate is a wafer (described in [0049], noting that a silicon substrate, i.e. a wafer, may be used as the substrate 10) with a resistivity lower than a preset threshold value (in the case that the wafers are silicon and a preset threshold value for resistivity is that of the insulating layer, then the resistivity of substrate has a resistivity lower than the preset threshold value).

In regards to claim 12, Ohtsuka '808 further discloses a substrate (10 - FIG. 14; [0031]) provided under the laminated structure (seen in FIG. 14), an upper surface (upward surface of 10 as seen in FIG. 14) of the substrate is provided with a conductive zone (10 - FIG. 14; see [0049], noting that a conductive substrate may be used as the substrate 10) with a resistivity lower than a preset threshold value (in the case that a preset threshold value for resistivity is that of, for example, layer 25, then the resistivity of the conductive zone 10 has a resistivity lower than the preset threshold value), or an upper surface of the substrate extends downward to form a groove, and a conductive material with a resistivity lower than the preset threshold value is provided in the groove of the substrate to form the conductive zone.

In regards to claim 13, Ohtsuka '808 further discloses wherein the interconnection structure is specifically configured to electrically connect the first electrode to some or all even-numbered conductive layers in the laminated structure (seen in FIG. 14), and to electrically connect the second electrode to some or all odd-numbered conductive layers in the laminated structure (seen in FIG. 14).

Response to Arguments
Applicant's arguments filed July 21, 2022, with respect to claims 1, 5-11 and 13 have been fully considered but they are not persuasive. With respect to Ohtsuka ‘808, and in response to Applicant’s argument that Ohtsuka ‘808 discloses no structure same or similar to the base layer of the present application, it is noted that the limitations upon which applicant relies are disclosed in FIG. 14 of Ohtsuka ‘808, as shown in the rejection of claim 1 above.
	MPEP2131 notes that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
In the instant case, a base layer is considered to be 22 of FIG. 14 and [0058], the base layer and the at least one support is considered to be forming at least one groove structure, the groove structure being defined by surfaces of 25 including surfaces of 3 and top surfaces of layer 22 as seen in FIG. 14; the base layer is disclosed in FIG. 14 to be serving as a bottom of the at least one groove structure; the at least one support is disclosed in FIG. 14 to be serving as a side wall of the at least one groove structure; and the laminated structure is disclosed in FIG. 14 to be covering the at least one groove structure; and the base layer is disclosed in [0060] to be an insulating material.
	As such Applicant’s argument is unpersuasive and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190189735 – FIG. 7 and [0025] & [0027]
	US 20150145103 – FIG. 1A
	US 20130161792 – FIG. 1B
	US 20090309187 – FIG. 5F and [0069]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848